Case 2:18-mj-02624-DUTY Document 16 Filed 10/10/18 Page 1 of 1 Page |D #:59

 

FoLED `
cLEnK, u.s. msch count

  
 

DCT l 0 20l8

  
  

CENTRAL DISTR#CT OF CAUFORN|A

--`--___~HSLJHJ
UNITED sTATES DISTRICT coURT

CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, CASE NUMBER=
PLAINTIFF l X" 1443 - 'Z 6 2, L/
V.
` - DECLARATION RE PASSPORT AND
M` UNH\ PO`V\ h `g{ l 6 oTHER TRAVEL DocUMENTs
. DEFENDANT.
I> lA\Cl/\A‘Cl . Pétul M`\§@l t§ ,declarethat

 

(Defendant/Material Witness)

l:l I have never been issued any passport or other travel document by any country. I Will not apply for a passport or
other travel document'during the pendency of this case.

[l l have been issued a passport or other travel document(s). l Will surrender my passport and all other travel
document(s) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. l Will not apply for a
passport or other travel document during the pendency of this case.

l:l I am unable to locate my passport(s) or other travel document(s). If l locate any passport or other travel
document issued to r_ne, I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
passport or other travel document during the pendency of this case.

g My passport and all other travel documents issued to me are in the possession of federal authorities If any such
document is returned to me during the pendency of this case, l Will immediately surrender it to the U.S. Pretrial
Services Agency. l Will not apply for a passport or other travel document during the pendency of this case.

l declare under penalty of perjury that the foregoing is true and correct.

Executed this \ ()TL\ day of 0 L ivbu , 20 l g
at l l`;“l.. mt l{") Cfi'

(ciry had salie) ' -/j/Z/Q/j/L/(N

Sz'gnature of Defenda);t)ll/Iaterial Witness

If the declarant is not an English speaker, include the following:

l, , arn fluent in Written and spoken English and

 

 

languages I accurately translated this form from English into

 

 

 

 

 

to declarant on this date.
Date:
Interpreter
CR-37 (05/15) DECLARATION RE PAssPoRT AND oTHER TRAVEL DocUMENTs

Case 3:18-cr-00025-NKI\/|-.]CH Document 19-9 Filed 10/15/18 Page 1 of 1 Pageid#: 236

